52 N.J. 507 (1968)
246 A.2d 714
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ABRAHAM KABAYAMA, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Decided October 21, 1968.
Mr. Lewis Stein argued the cause for appellant.
Mr. Donald R. Del Monte, Assistant Prosecutor of Morris County, argued the cause for respondent (Mr. Charles M. Egan, Jr., attorney).
Mrs. Virginia Long Annich submitted a brief amicus curiae (Mr. Arthur J. Sills, Attorney General, attorney).
PER CURIAM.
The judgment of the Appellate Division is affirmed for the reasons expressed in the opinion of Judge Carton, 98 N.J. Super. 85.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.